SORONDO, J.
(concurring in part and dissenting in part)
I agree that the Final Judgment in this case should be affirmed.' I respectfully dissent from that part of the opinion which modifies the Final Judgment by ordering a reservation of jurisdiction to modify its alimony ruling in the future. I do not believe that this is an appropriate case for such a measure.
The parties herein earn almost identical net incomes, the former husband earning approximately $766.00 more than his former wife. The former husband’s child *182support obligation is $776.00, thus making the net incomes of each side virtually identical. The former husband’s child support obligations for the parties’ three minor children will end in 2002, 2004 and 2008 respectively.
The General Master recommended that the trial judge reserve jurisdiction on this issue. The judge declined that invitation without objection from either side. Neither party asked the judge to re-consider his decision nor has either party appealed the judge’s failure to reserve jurisdiction or sought any relief from that decision. Under these circumstances I cannot agree with the majority’s conclusion that the lower court abused its discretion by not reserving jurisdiction on the alimony issue.